               Case 3:20-cv-06229-RJB Document 7 Filed 03/22/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8
        STEPHEN CHRISTOPHER WRIGHT,
 9                                                            CASE NO. 3:20-cv-06229-RJB
                               Plaintiff,
10                                                            ORDER ADOPTING REPORT AND
                v.                                            RECOMMENDATION
11
        MELISSA MARIE OAKS, et al.,
12                             Defendants.
13

14          The Court, having reviewed the Report and Recommendation (“R&R”) of Magistrate
15   Judge J. Richard Creatura (Dkt. 6) and the remaining record, does hereby find and ORDERS
16   that the R&R is ADOPTED and that plaintiff’s in forma pauperis application (Dkt. 1) is
17   DENIED, that this matter is DISMISSED without prejudice, and that all pending proposed
18   motions (Dkt. 4) be stricken from the docket.
19          The Clerk shall send copies of this Order to plaintiff and to Judge Creatura
20          Dated this 22nd day of March, 2021.
21

22                                          A
                                            ROBERT J. BRYAN
23
                                            United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
